 

AGREEMENT

OF

TERMINATION AND RELEASE

 

AGREEMENT OF TERMINATION AND RELEASE, made this 26th day of March 2013 (the
“Agreement”), by and between Amarantus BioSciences, Inc. (“Amarantus”) and
Generex Biotechnology Corporation (“Generex”). Amarantus and Generex
collectively shall be referred to as the “Parties.”

 

WHEREAS, the Parties hereto entered into a Letter Agreement dated as of May 30,
2011 (the “Letter Agreement”), which, among other things, contains certain
rights, obligations, and duties of the Parties; and

 

WHEREAS, the Parties desire to mutually terminate the Letter Agreement;

 

WHEREAS, each of the Parties desires to release each of the other Parties from
any and all claims in connection with or relating to the Letter Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable considerations hereinafter contained, the Parties agree as follows:

 

1.Recitals. The above recitals are incorporated into this Agreement.

 

2.Mutual Termination of the Letter Agreement. The Letter Agreement is hereby
terminated so as to be rendered null and void and of no further force and
effect, and the Parties (and their assignees) are hereby relieved of all of
their respective obligations thereunder.

 

3.Mutual Release. Amarantus and Generex (and their past, present and future
officers, directors, employees, servants, agents, representatives, successors,
predecessors, divisions, subsidiaries, parents, affiliates, business units, and
assigns of each of them) hereby release each of the other Parties (and their
past, present and future officers, directors, employees, servants, agents,
representatives, attorneys, successors, predecessors, divisions, subsidiaries,
parents, affiliates, business units, and assigns of each of them) from any and
all claims, demands, damages, actions, causes of action or suits at law or in
equity of whatever kind or nature, liabilities, verdicts, debts, judgments,
liens and injuries, whether based upon the Letter Agreement or any other legal
or equitable theory of recovery, known or unknown, past, present or future,
suspected to exist or not suspected to exist, anticipated or not anticipated,
which have arisen or are now arising or hereafter may arise, whether presently
asserted or not, in connection with or relating to the Letter Agreement
(including, but not limited to, the performance rendered or not rendered
thereunder).

 

4.Mutual Consent. The Parties hereto, and each of them, do hereby: (i)
acknowledge that they have reviewed or caused to be reviewed the Letter
Agreement; (ii) acknowledge that they have reviewed or caused to be reviewed
this Agreement; (iii) unconditionally consent to the termination of the Letter
Agreement (and the consummation of the transactions contemplated thereby) by
Amarantus and Generex; and (iv) unconditionally consent to the release of any
and all claims as described in Section 3.

 

 

 

 

5.Confidentiality. This Agreement is made on a confidential basis and the
Parties agree to keep the substance, terms and conditions hereof as well as all
information obtained in connection herewith or therewith confidential and not to
directly or indirectly disclose such substance, terms and conditions, or such
information, to any other person or entity not a party to this Agreement. Any
claims that any party believes it has against another party will also remain
confidential. Notwithstanding the foregoing, the Parties shall be entitled to
make reference to the termination of the Letter Agreement in filings made by the
Parties with the United States Securities and Exchange Commission as may be
reasonably required by applicable law. All Parties agree not to disparage or
otherwise make unfavorable remarks regarding any other party to this Agreement.

 

6.Merger. All understandings and agreements heretofore had between the Parties,
except as set forth herein, are null and void and of no force and effect.

 

7.Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single agreement.

 

8.Governing Law. This Agreement shall be interpreted and the rights and
liabilities of the Parties determined in accordance with the laws of the State
of New York, excluding its conflict of laws rules.

 

2

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement of
Termination and Release as of the day and year first written above.

 

  AMARANTUS BIOSCIENCES, INC.         By: /s/ Gerald Commissiong     Name:
Gerald Commissiong     Title: President & CEO          

GENEREX BIOTECHNOLOGY

CORPORATION

        By: /s/ Mark A. Fletcher     Name: Mark A. Fletcher     Title: President
& CEO

 

3

 

